Name: Commission Regulation (EEC) No 250/88 of 22 January 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  trade policy
 Date Published: nan

 30 . 1 . 88 Official Journal of the European Communities No L 26/5 COMMISSION REGULATION (EEC) No 250/88 of 22 January 1988 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid mana ­ gement ^) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commision has allocated to certain countries and beneficiary organizations 734 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 and corrigendum OJ No L 42, 12. 2. 1987, p . 54 . (2) OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 136, 26 . 5 . 1987, p. 1 . ( «) OJ No L 204, 25. 7 . 1987, p. 1 . No L 26/6 Official Journal of the European Communities 30 . 1 . 88 ANNEX I LOT A 1 . Operation Nos ('): 1097 to 1099/87  Commission Decision of 22 July 1987 2. Programme : 1986 3 . Recipient : World Food Programme, Via delle Terme di Caracalla, 1-00100 Rome  Telex 626675 WFP I 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : A 1 : Nepal ; A 2 and A 3 : Pakistan 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods : (A 1 : (2) (6) I7) (8) ; A 2 and A 3 : (2) (6) Q (8) (9) : To be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7, (under I.3.I and 1.3.2)) 8 . Total quantity : 474 tonnes 9 . Number of lots : 1 (A 1 : 131 tonnes ; A 2 : 293 tonnes ; A3 : 50 tonnes) 10 . Packaging and marking : 5 kilograms and OJ No C 216, 14. 8 . 1987, pp. 7 and 8 l(under 1.3.3 and 1.3.4) Supplementary markings on the packaging : A 1 : 131 tonnes : 'ACTION No 1097/87 / NEPAL 0070902 / ACTION OF THE WORLD FOOD PROGRAMME / CALCUTTA IN TRANSIT TO NEPAL' A 2 : 293 tonnes : 'ACTION No 1098/87 / PAKISTAN 0245100 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' A3 : 50 tonnes : 'ACTION No 1099/87 / PAKISTAN 0214901 / ACTION OF THE WORLD FOOD PROGRAMME / ISLAMABAD' 1 1 . Method of mobilization of the. product : buying of butter from Bundesanstalt fiir landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (Tel . 156 40, Telex : 0411727) The addresses and places of storage are given in Annex II The selling price is determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 (OJ No L 261 , 25. 9 . 1976, p. 12) 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 15 to 31 March 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 22 February 1988 , 12 noon (Belgian time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 March 1988 , 12 noon (Belgian time) (b) period for making the goods available at the port of shipment : 15 to 30 April 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi , B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 1 January 1988 fixed by Regulation (EEC) No 3885/87 (OJ No L 365, 24. 12. 1987) 30 . 1 . 88 Official Journal of the European Communities No L 26/7 LOT B 1 . Operation No (') : 724/87  Commission Decision of 19 March 1987 2. Programme : 1987 3 . Recipient : Euronaid 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Pakistan 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (2) : To be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7, (under 1.3.1 and 1.3.2)) 8 . Total quantity : 60 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 5 kilograms (10) and OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (under 1.3.3 and 1.3.4) Supplementary markings on the packaging : 'ACTION No 724/87 / PAKISTAN / WVB / 75329 / KARACHI / FOR FREE DISTRIBUTION' 11 . Method of mobilization of the product : buying of butter from Bundesanstalt fiir landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (Tel : 15640, Telex 0411727) The addresses and places of storage are given in Annex II The selling price is determined in accordance with Article 2 of Regulation (EEC)vNo 2315/76 (OJ No L 261 , 25 . 9 . 1976, p. 12) 1 2 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 30 April 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 22 February 1988 , 12 noon (Belgian time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 March 1988 , 12 noon (Belgian time) (b) period for making the goods available at the port of shipment : 1 to 30 April 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonnes 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi , B-1049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : Refund applicable on 1 January 1988 fixed by Regulation (EEC) No 3885/87 (OJ No L 365, 24. 12. 1987). 1 No L 26/8 Official Journal of the European Communities 30 . 1 . 88 LOT C 1 . Operation No ('): 4/88  Commission Decision of 15 April 1987 2. Programme : 1987 3 . Recipient : ComitÃ © supÃ ©rieur de secours, rue Badaro, immeuble ODS, Beyrouth 4. Representative of the recipient (3) : Ambassade du Liban, 2, rue Guillaume Stocq, B-1050 Bruxelles (Tel . 02-649 94 60, Telex : 22547 AMBAN B) 5. Place or country of destination : Republic of Lebanon 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (6) (J) (8) : To be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 3, (under 1.3.1 and 1.3.2)) 8 . Total quantity : 200 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 2,5 kilograms and OJ No C 216, 14. 8 . 1987, p. 3 (under 1.3.3.1 and 1.33.2) Supplementary markings on the packaging : ACTION N ° 4/88 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AU LIBAN / SIGLE  ¬' and OJ No C 216, 14. 8 . 1987, p. 3 , (under 1.13.4) 11 . Method of mobilization of the product : buying of butter from Bundesanstalt fur landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (Tel : 15640, Telex 0411727) The addresses and places of storage are given in Annex II The selling price is determined in accordance with Article 2 of Regulation (EEC) No 2315/76 (OJ No L 261 , 25. 9 . 1976, p. 12) 12. Stage of supply : free at the port of landing  Beirut  landed 13 . Port , of shipment :  14. Port of landing specified by the recipient :  v 1 5. Port of landing : Beirut 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 March 1988 18 . Deadline for the supply : 15 April 1988 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 22 February 1988 , 12 noon (Belgian time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 March 1988 , 12 noon (Belgian time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 April 1988 (c) deadline for the supply : 30 April 1988 22. Amount of the tendering security : 20 ECU/tonnes 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 1 January 1988 fixed by Regulation (EEC) No 3885/87 (OJ No L 365, 24. 12 . 1987). No L 26/9 30 . 1 . 88 Official Journal of the European Communities Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer . see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably : either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (5) Regulation (EEC) No 2330/87 (OJ L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) Veterinary certificate issued by an official entity stating that the product derives from healthy animals was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease . 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . (9) The successful tenderer will transmit to the recipients' representatives on delivery a certificate in English stating that the butteroil contains no lard. ( 10) The supplier should send a duplicate of the original invoice to : MM De Kevzer and Schiitz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. Shipment to take place in 20-foot containers ; conditions FCL/LCL, Shippers-count-load and stowage (els). The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. No L 26/ 10 Official Journal of the European Communities ¢ 30 . 1 . 88 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ii  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem A 1097/87 1098/87 1099/87 578 300 kg Al 131 000 kg butteroil = 159 800 kg boter Beemsterboer G. Lokkenstraat NL-8316 ZA Marknesse A2 293 000 kg butteroil = 357 500 kg boter Beemsterboer 135 700 kg Flevoweg 84 NL-3840 NA Harderwijk Roerstreek 47 300 kg Ringweg 5 NL-6074 Melick Salvesen 174 500 kg Landweerstraat 144 NL-5349 Oss A3 50 000 kg butteroil = 61 000 kg boter Daalimpex Pijpkade 36 B NL- 1 948 NR Beverwijk B 724/87 73 200 kg 60 000 kg butteroil == 73 200 kg boter Daalimpex Pijpkade 36 B NL- 1 948 NR Beverwijk C 4/88 244 000 kg 200 000 kg butteroil  244 000 kg smÃ ¸r Danish Cold Stores Havnen Nord DK-6000 Kolding